USCA11 Case: 21-11808      Date Filed: 04/11/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11808
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BENJAMIN TILLMAN,
a.k.a. Little Bean,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 3:96-cr-00058-RV-MD-4
                   ____________________
USCA11 Case: 21-11808               Date Filed: 04/11/2022        Page: 2 of 4




2                            Opinion of the Court                      21-11808


Before WILSON, NEWSOM, and BLACK, Circuit Judges.
PER CURIAM:
       Benjamin Tillman, proceeding pro se, appeals the district
court’s denial of his motion to cease the imposition of the
$5,000 fine imposed at sentencing. Tillman asserts the district
court erred in denying his motion without explanation and that his
fine was imposed in violation of the Mandatory Victim Restitution
Act of 1996 (MVRA),1 multiple federal statutes, and the Eighth
Amendment. After review, 2 we affirm.
       Under the MVRA, for any defendant convicted after April
24, 1996, their liability “to pay a fine shall terminate the later of
20 years from the entry of judgment or 20 years after the release
from imprisonment of the person fined, or upon the death of the
individual fined.” 18 U.S.C. § 3613(b).
        The MVRA applies to Tillman because he was convicted af-
ter April 24, 1996, but he is not entitled to termination of his fine
under the MVRA. Because the MVRA allows termination of a fine
after the later of 20 years from the judgment or 20 years from re-
lease from imprisonment, Tillman’s fine would terminate 20 years


1   Pub. L. No. 104-132, 110 Stat. 1214 (1996).
2We  review a district court’s findings of fact for clear error and conclusions of
law de novo. United States v. Kennedy, 201 F.3d 1324, 1329 (11th Cir. 2000).
USCA11 Case: 21-11808         Date Filed: 04/11/2022      Page: 3 of 4




21-11808                Opinion of the Court                          3

after his release, as that is the later date. As such, his fine will not
terminate until July 2040—20 years from his release.
        While Tillman cites to multiple other statutes and to the
Eighth Amendment, he fails to cite to any law that would entitle
him to terminate or reduce the $5,000 fine imposed against him.
Tillman cites to 18 U.S.C. § 3571(d), but this section does not pro-
vide grounds for Tillman to move the district court to reduce or
terminate his $5,000 fine, as it only provides categories and
amounts of fines that district courts may impose. He also cites to
18 U.S.C. § 3612 and quotes subsection (f)(3), which applies only to
interest on fines or restitution and allows district courts to modify
the interest on fines. Tillman does not owe interest on his fine, so
this statute does not apply.
       Next, Tillman relies on 18 U.S.C. § 3572(c)(1), which pro-
vides that a fine may be modified or remitted under section 3573,
but section 3573 allows the government to petition for modifica-
tion or remission of a fine—not the defendant. 18 U.S.C. § 3573.
Tillman also cites to 18 U.S.C. § 3572(c)(3), which states that a fine
may be appealed and modified under section 3742. But section
3742 allows for the defendant to appeal the imposition of a fine
within a final sentence if that fine was greater than the maximum
established in the guideline range. 18 U.S.C. § 3742(a)(3). Accord-
ing to the PSI, Tillman’s maximum fine under the guidelines was
$8,000,000, so his $5,000 fine does not exceed the guideline maxi-
mum and his reliance on 18 U.S.C. § 3572 is without merit.
USCA11 Case: 21-11808         Date Filed: 04/11/2022     Page: 4 of 4




4                       Opinion of the Court                 21-11808

        Finally, Tillman cites to the Eighth Amendment’s prohibi-
tion against excessive fines. The Eighth Amendment to the U.S.
Constitution prohibits the imposition of excessive fines. U.S.
Const. amend. VIII. Under the Eighth Amendment, “a punitive
forfeiture violates the Excessive Fines Clause if it is grossly dispro-
portional to the gravity of a defendant’s offense.” United States v.
Bajakajian, 524 U.S. 321, 334 (1998). Because the $5,000 fine im-
posed on Tillman was significantly less than the $25,000 minimum
provided in the guideline according to the PSI, Tillman’s argument
his fine was excessive is without merit. Id.
      Tillman has failed to show he was entitled to termination
or reduction of his $5,000 fine. Accordingly, we affirm.
       AFFIRMED.